DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 21 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, or claim 7, or claim 15 of U.S. Patent No. 10,690,034 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because all of the limitations of claim 21 of the present application are included in claims 1, 7 and 15 of the issued patent.
Claim 21 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 or claim 10 of U.S. Patent No. 11,092,056 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because all of the limitations of claim 21 of the present application are included in claims 1 and 10 of the issued patent.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 21 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by  Daborn et al. (U.S. Patent Application Publication No. US 2014/0262590 A1).

    PNG
    media_image1.png
    593
    556
    media_image1.png
    Greyscale

	Regarding claim 21, Daborn discloses an engine device comprising an exhaust gas purification device (100) including a first case (120) configured to remove a carbon compound from an exhaust gas (Figure 1; paragraph [0029]); and a second case (142) configured to remove a nitrogen compound from the exhaust gas (Figure 1; paragraph [0035]), wherein the first case (120) and the second case (142) are connected through a tube (134) (Figure 1; paragraphs [0033] - [0035]), and at least a portion of the tube (134) overlaps with either the first case (120) in a plan view (Figure 1; paragraphs [0031] and [0033] – [0035]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 21 – 24 are rejected under 35 U.S.C. 103 as being unpatentable over Sandou et al. (European Patent Application Publication No. EP 2980381 A1) in view of Daborn et al. (U.S. Patent Application Publication No. US 2014/0262590 A1).

    PNG
    media_image2.png
    693
    551
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    528
    696
    media_image3.png
    Greyscale

	Regarding claim 21, Sandou discloses an engine device comprising an exhaust gas purification device (27) including a first case (28) configured to remove a carbon compound from an exhaust gas (Figures 3 and 8; paragraph [0022]); and a second case (29) configured to remove a nitrogen compound from the exhaust gas (Figures 3 and 8; paragraph [0022]), wherein the first case (28) and the second case (29) are connected through a tube (35, 39, 36) (Figures 3 and 8; paragraph [0025]).
Sandou discloses the claimed invention except for at least a portion of the tube overlaps with either the first case or the second case in a plan view.
Daborn is directed to an exhaust aftertreatment system.  Daborn specifically discloses an engine device comprising an exhaust gas purification device (100) including a first case (120) configured to remove a carbon compound from an exhaust gas (Figure 1; paragraph [0029]); and a second case (142) configured to remove a nitrogen compound from the exhaust gas (Figure 1; paragraph [0035]), wherein the first case (120) and the second case (142) are connected through a tube (134) (Figure 1; paragraphs [0033] - [0035]), and at least a portion of the tube (134) overlaps with either the first case (120) in a plan view (Figure 1; paragraphs [0031] and [0033] – [0035]).
	A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Sandou such that at least a portion of the tube overlaps with either the first case or the second case in a plan view as taught by Daborn, as the references and the claimed invention are directed to exhaust aftertreatment systems.  As disclosed by Daborn, it is well known for at least a portion of the tube to overlap with either the first case or the second case in a plan view (Figure 1; paragraphs [0031] and [0033] – [0035]).  It would have been obvious to one of ordinary skill in the art to modify Sandou such that at least a portion of the tube overlaps with either the first case or the second case in a plan view as taught by Daborn, as such a modification is merely the substitution of one known tube connecting a first case which removes a carbon compound from exhaust gas to a second case which is configured to remove a nitrogen compound from the exhaust gas (tube 134 of Daborn) for another known tube connecting a first case which removes a carbon compound from exhaust gas to a second case which is configured to remove a nitrogen compound from the exhaust gas (tube 134 of Daborn), and the results of such a modification would have been predictable, namely allowing for the exhaust exiting from the first case to mix with urea before entering into the second case.
	Regarding claim 22, Sandou further discloses a longitudinal direction of the first case (28) is a direction parallel to a crankshaft (4) of the engine (1) in a plan view (Figure 3; paragraph [0024]); and a longitudinal direction of the second case (29) is a direction orthogonal to the crankshaft (4) of the engine (1) in a plan view (Figure 3; paragraph [0024]).
	Regarding claim 23, Sandou further discloses wherein a longitudinal intermediate portion of the first case (28) is connected to a cylinder head (2) through a first case support bracket (81) (Figure 3; paragraphs [0017] and [0033]).
	Regarding claim 24, Sandou further discloses wherein the second case (29) is fixed above a flywheel housing (8) through a second case support bracket (122) (Figure 1; paragraphs [0018] and [0034]).

Conclusion
Accordingly, claims 21 – 24 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON D SHANSKE whose telephone number is (571)270-5985. The examiner can normally be reached Mon - Fri 9:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JASON D SHANSKE/Primary Examiner, Art Unit 3746